GUNTHER, Chief Judge.
Affirmed, with the exception that the appeal is remanded so that the trial judge may determine the amount of jail time credit to which appellant is entitled in each of the two criminal cases in which he received concurrent sentences, and make the written sentences comport with the orally pronounced sentences by reflecting jail time credit. See Daniels v. State 491 So.2d 543 (Fla.1986); Stevens v. State, 651 So.2d 1298 (Fla. 5th DCA 1995); Smith v. State, 634 So.2d 225 (Fla. 1st DCA 1994).
STONE and PARIENTE, JJ., concur.